Citation Nr: 0636598	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-40 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for type 2 diabetes prior to February 2, 2005.

2.  Entitlement to an initial staged evaluation in excess of 
20 percent for type 2 diabetes from February 2, 2005.

3.  Entitlement to an initial compensable rating for non-
alcoholic steatohepatitis (NASH) associated with type 2 
diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease claimed as secondary to service-connected diabetes.

5.  Entitlement to service connection for hypertension 
claimed as secondary to service-connected diabetes.

6.  Entitlement to service connection for chronic renal 
insufficiency claimed as secondary to service-connected 
diabetes.

7.  Entitlement to service connection for peripheral 
neuropathy claimed as secondary to service-connected 
diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1969 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and July 2005 rating decisions by 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  The March 2004 rating decision granted 
service connection for diabetes and assigned a 10 percent 
evaluation, effective from November 17, 2003, the date of the 
veteran's claim.  A rating decision dated in February 2006 
granted an increased initial staged rating of 20 percent for 
diabetes, effective from February 2, 2005.  The March 2004 
rating decision also denied service connection for coronary 
artery disease, hypertension, chronic renal insufficiency, 
and peripheral neuropathy, all claimed as secondary to 
service-connected diabetes.

A decision review officer's decision in July 2005 awarded 
service connection for NASH associated with type 2 diabetes 
mellitus and assigned a noncompensable rating, effective May 
5, 2004.

An April 2006 rating decision denied entitlement to service 
connection for a back disorder secondary to service-connected 
diabetes.  No notice of disagreement has been received from 
the April 2006 RO decision and this issue is not before the 
Board.

In July 2006 the veteran appeared at the RO before the 
undersigned Veterans Law Judge and delivered sworn testimony 
regarding the issues on appeal.  The veteran submitted a 
waiver of agency of original jurisdiction consideration of 
new evidence presented at the hearing.

The issues of service connection for coronary artery disease, 
hypertension, chronic renal insufficiency, and peripheral 
neuropathy, all claimed as secondary to service-connected 
diabetes, and entitlement to a compensable rating for NASH 
associated with type 2 diabetes mellitus, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Competent clinical evidence of record establishes that, 
prior to February 2, 2005, the veteran's diabetes mellitus 
was controlled by a restricted diet.

2.  The veteran has been shown to have required medication 
and a restricted diet for control of his diabetes mellitus, 
from February 2, 2005.

3.  At no time during the appeal period has the veteran's 
diabetes mellitus been shown to require insulin.


CONCLUSIONS OF LAW

1.  Prior to February 2, 2005, the criteria for an initial 
rating in excess of 10 percent for type 2 diabetes had not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 7913 
(as in effect prior to February 2, 2005).

2.  From February 2, 2005, the criteria for an initial staged 
evaluation in excess of 20 percent for type 2 diabetes have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet 
App 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for diabetes was 
substantiated in the March 2004 rating decision.  Therefore, 
VA no longer has any further duty to notify the veteran how 
to substantiate the service connection claim.  Moreover, his 
filing a notice of disagreement as to the initial disability 
rating did not trigger additional section 5103(a) notice.  
Rather, VA was then required to fulfill its statutory duties 
under 38 U.S.C. §§ 5104 and 7105 and regulatory duties under 
38 C.F.R. § 3.103.  In this regard, the Board notes that the 
appellant and his representative have been provided a 
statement of the case (SOC) and supplemental statements of 
the case (SSOC) which have provided the pertinent Diagnostic 
Codes criteria for evaluating the service-connected diabetes.


Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding, and the Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's diabetes 
claim.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
Accordingly, the Board will address the merits of this claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Diabetes mellitus is rated under Diagnostic Code 7913, which 
provides a 10 percent rating when the diabetes is manageable 
by restricted diet only.  A 20 percent rating is warranted 
when the diabetes mellitus requires insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating is warranted when insulin, a restricted 
diet, and regulation of activities are required.  A 60 
percent rating is warranted when insulin, a restricted diet 
and regulation of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

I.  Entitlement to an initial rating in excess of 10 percent 
for diabetes prior to February 2, 2005.

The veteran is claiming entitlement to a rating in excess of 
10 percent for this time period.  

The evidence concerning this time period includes a January 
2004 VA examination.  At that examination, the veteran 
indicated that he was diagnosed with diabetes in November 
2003 and was currently on no medications for his diabetes.  
The diagnosis was diet controlled type II diabetes mellitus.

At a November 2004 VA examination, it was noted that the 
veteran took no medication for his diabetes.  It was also 
noted that the veteran had no treatment or restriction of his 
activities due to diabetes.

In a letter dated February 2, 2005, the veteran's private 
physician indicated that while in the past the veteran's 
diabetes had been controlled with diet, "recently his sugars 
have now become uncontrolled and he has started medication 
with Avandia."  

Prior to February 2, 2005, it appears that the veteran's 
diabetes was managed solely by diet.  The Board concludes, 
accordingly, that a 20 percent evaluation is warranted as of 
February 2, 2005, the earliest date indicated in the record 
that the veteran required medication for control of diabetes.  
The Board notes that the veteran has not referenced or 
testified about any evidence that would provide a rating of 
20 percent for diabetes prior to February 2, 2005.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of the current 10 percent initial rating assigned for 
the period prior to February 2, 2005.

II.  Entitlement to an initial staged rating in excess of 20 
percent for diabetes from February 2, 2005.

The veteran is claiming entitlement to a rating in excess of 
20 percent for this time period.  As noted above, in order to 
assign a 40 percent evaluation for diabetes mellitus, the 
veteran would have to be taking Insulin.  Clearly, that is 
not shown by the clinical record, and the veteran has not 
asserted that he requires insulin to treat his diabetes.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an initial staged rating in 
excess of 20 percent for diabetes from February 2, 2005.

Extraschedular consideration

Service connection for non-alcoholic steatohepatitis has been 
granted and has been assigned a separate rating, in addition 
to diabetes.  The Board notes that the veteran also is 
seeking service connection for various disorders as resulting 
from his diabetes, which are the subject of the Remand below.  
The competent evidence does not reveal any additional 
complication of the veteran's diabetes mellitus.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's diabetes has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that the veteran's diabetes 
has resulted in marked interference with employment.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial evaluation in excess of 10 percent for type 2 
diabetes prior to February 2, 2005, is denied.

An initial staged evaluation in excess of 20 percent for 
diabetes from February 2, 2005, is denied.


REMAND

Review of the record, including VCAA letters dated in 
November 2003, December 2003, January 2004, March 2004, 
August 2004, October 2005, January 2006, and February 2006, 
shows that the veteran did not receive proper Veterans Claims 
Assistance Act of 2000 (VCAA) notice for the secondary 
service connection claims at issue.  While some of the 
letters discussed, at least in a general way, the elements 
necessary to prove such a claim, the Board notes that there 
is no letter of record containing both the particular 
disability at issue and the proper secondary service 
connection language.  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See 38 U.S.CA. § 
5103(a); 38 C.F.R. §3.159(b).

Effective October 10, 2006, during the pendency of this 
appeal, VA amended 38 C.F.R. § 3.310, the regulation 
concerning secondary service connection.  See 71 Fed. Reg. 
52, 744 (Sep. 7, 2006).  The veteran's claims have not been 
examined in light of the revised criteria.  Upon remand the 
RO must consider both the old and new version of 38 C.F.R. 
§ 3.310.

At the July 2006 Board hearing, the veteran reported (Hearing 
Transcript, page 11) that he had recently received treatment 
for his kidney disability and suggested that the physician 
(Dr. Jacobs of Skowhegan, Maine) had informed him that his 
diabetes had aggravated his kidney condition.  The RO should 
make an attempt to obtain these records of treatment for the 
claimed kidney condition and associate them with the claims 
folder.

The Board notes that the veteran has undergone VA 
examinations that have addressed the medical matters 
presented by the secondary service connection issues.  If 
development completed in connection with this remand so 
warrants, the RO should schedule the veteran for additional 
VA examinations.

Finally, the record shows that the veteran filed a timely 
notice of disagreement with respect to the July 2005 RO 
decision that awarded service connection for NASH associated 
with type 2 diabetes mellitus and assigned a noncompensable 
rating, effective May 5, 2004.  At the hearing before the 
Board in July 2006, the veteran appeared to indicate (Hearing 
Transcript, page 5) that the document from his representative 
dated and received on August 24, 2005 should be considered as 
a notice of disagreement as to that issue (entitlement to an 
initial compensable rating for NASH associated with type 2 
diabetes mellitus).  The Board concurs, and, under these 
circumstances, an SOC should be issued.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should send the veteran a 
VCAA-compliant letter for the secondary 
service connection claims.  The VCAA 
notice should inform the claimant of any 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to 
provide; and (4) must ask the claimant to 
provide any evidence in his possession 
that pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 38 
U.S.CA. § 5103(a); 38 C.F.R. §3.159(b).

2.  After obtaining any necessary 
releases, the RO should also obtain all 
records of the veteran's treatment for 
kidney disability from the office of Dr. 
Jacobs of Skowhegan, Maine.

3.  The RO should issue a statement of 
the case for the issue of entitlement to 
an initial compensable rating for non-
alcoholic steatohepatitis (NASH) 
associated with type 2 diabetes mellitus.  
Only if the veteran perfects an appeal of 
this claim should it be certified to the 
Board.

4.  The secondary service connection 
claims should again be adjudicated with 
consideration of any and all additional 
evidence, as well as under the new and 
old provisions of 38 C.F.R. § 3.310.  If 
any benefit sought on appeal is not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


